Citation Nr: 1037344	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
2001 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In January 2010, the Veteran canceled his request for a hearing 
before a Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The service treatment records do not contain the Veteran's 
separation physical examination.  While the RO did request the 
service treatment records, VA will make as many requests as are 
necessary to obtain relevant records from a Federal department, 
unless VA concludes that the records sought do not exist or that 
further efforts to obtain the records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

The Board finds that the Veteran was never sent VCAA notice, and 
the March 2008 duty to assist letter does not suffice as proper 
VCAA notice.  Thus, corrective action must be undertaken to 
ensure procedural due process.  

In regard to the bilateral hips, the Veteran was afforded a pre-
discharge VA examination in February 2005 and a post-discharge VA 
examination in August 2008.  In February 2005, the examiner noted 
the Veteran's complaints of constant, sharp pain in the hips, but 
on examination there were no abnormalities noted in terms of 
general appearance of the hips and of range of motion, and X-rays 
of the hips were reportedly normal.  


The examiner stated that no diagnosis was made for the hips on 
account of the absence of pathology.  In August 2008, the Veteran 
continued to complain of bilateral hip pain, and the examiner 
noted positive findings in regard to the hips on examination and 
X-ray evaluation.  The diagnosis was bilateral hip flexor 
tendinitis, related to tightness of hip flexors, and the examiner 
opined that the current hip diagnosis was less likely as not 
caused by or a result of the Veteran's time in service.  The 
examiner, however, provided little if any rationale, stating only 
that the opinion was based on a review of records and the nature 
of the Veteran's complaint.  There was no reference to the 
Veteran's in-service bilateral hip pain complaints made at the 
time of the pre-discharge VA examination in February 2005.  
Moreover, there was no discussion of the Veteran's assertions 
that the onset of hip pain was after airborne training in 
service.  In short, the VA examination in August 2008 is 
deficient and another VA examination is in order.  

The Veteran's representative noted in a September 2010 statement 
that the Veteran received ongoing treatment at the Lakewood VA 
outpatient clinic, and such records of treatment need to be 
obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate Federal custodian 
for any additional service treatment 
records, specifically, the separation 
physical examination.  If the records do 
not exist or if further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e). 

2.  Send the Veteran VCAA notice under 38 
U.S.C.A. § 5103(a) pertaining to his claim 
of service connection for a bilateral hip 
disability.  

3.  Obtain VA records since July 2008 from 
the Lakewood VA outpatient clinic.  

4.  Afford the Veteran a VA examination in 
orthopedics to determine whether his 
current bilateral hip disability is at 
least as likely as not related to his 
period of service from May 2001 to May 
2005, to include the documented bilateral 
hip pain complaints at the time of the 
pre-discharge VA examination in February 
2005.  

The examiner is asked to consider the 
clinical significance of the following:  
the Veteran's statements of ongoing 
bilateral hip pain ever since he began 
jumping out of airplanes during service; 
the complaints of bilateral hip pain at 
the time of the February 2005 pre-
discharge VA examination; the August 2008 
VA examiner's opinion, discounting a 
connection between the Veteran's current 
bilateral hip diagnosis and his period of 
service; and any other evidence such as a 
separation physical examination report 
that may come to light as a result of 
further development of the claim.   

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation

The Veteran's file should be made 
available to the examiner. 

5.  After completing the above 
development, adjudicate the claim.  If the 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be and handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).

